Case 8:21-cv-00839-SDM-AAS Document 99 Filed 07/08/21 Page 1 of 1 PageID 3722



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

    STATE OF FLORIDA,

           Plaintiff,

    v.                                                  CASE NO. 8:21-cv-839-SDM-AAS

    XAVIER BECERRA, et al.,

          Defendants.
    __________________________________


                                             ORDER

           Alaska and Texas move (Docs. 26, 68) to intervene as plaintiffs in this action

    by Florida. The defendants oppose (Docs. 57, 83) the motions to intervene. Also

    pending are (1) an appeal from a preliminary injunction (Doc. 91) in favor of Florida

    and (2) the defendants’ motion in the circuit court of appeals to review the district

    court’s denial of a motion to stay the preliminary injunction. Due to the pendency of

    both the appeal and the motion to review denial of the stay, resolution of the motions

    to intervene is DEFERRED temporarily. However, nothing in this order

    disapproves or discourages either Texas or Alaska from moving to appear amicus

    curiae on any issue in the district court or in the circuit court of appeals.

           ORDERED in Tampa, Florida, on July 8, 2021.
